IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-159-CR



DARRELL EUGENE MORRIS,

	APPELLANT


vs.


THE STATE OF TEXAS,

	APPELLEE

 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 0933290, HONORABLE JON N. WISSER, JUDGE PRESIDING

 


PER CURIAM


	This is an appeal from a judgment of conviction for injury to a child-criminal
negligence, Class A Misdemeanor.  Appellant has filed a motion to withdraw the appeal.  No
decision of this Court has been delivered.  The motion is granted and the appeal is dismissed.  See
Tex. R. App. P. 59(b).

Before Chief Justice Carroll, Justices Jones and Kidd
Appeal Dismissed on Appellant's Motion
Filed:   December 7, 1994
Do Not Publish